940 F.2d 652Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ralph G. PATTON, Plaintiff-Appellant,v.UNITED STATES RAILROAD RETIREMENT BOARD, Defendant-Appellee.
No. 91-1092.
United States Court of Appeals, Fourth Circuit.
Submitted June 17, 1991.Decided Aug. 13, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Graham C. Mullen, District Judge.  (CA-91-4-ST-C-MU)
Ralph G. Patton, appellant pro se.
Clifford Carson Marshall, Jr., Office of the United States Attorney, Asheville, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Ralph G. Patton appeals from the district court's order dismissing his civil action against the Board alleging violations of the Freedom of Information Act.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Patton v. United States Railroad Retirement Board, CA-91-4-ST-C-MU (W.D.N.C. Apr. 26, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.